Citation Nr: 1826620	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-28 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative disc disease.

2.  Entitlement to service connection for a left hip disability secondary to lumbar degenerative disc disease.

3.  Entitlement to service connection for a right hip disability secondary to lumbar degenerative disc disease.

4.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

By way of history, a December 2011 rating decision denied service connection for lumbar disc disease, a bilateral hip condition, obstructive sleep apnea, mesothelioma, hypertension, right knee degenerative joint disease, a left knee condition, a bilateral ankle condition, a bilateral foot condition, and bilateral hearing loss.  In December 2012, the Veteran filed a timely notice of disagreement (NOD) for all issues denied in the December 2011 rating decision.  The Veteran was issued a statement of the case (SOC) in June 2014, and in August 2014, the Veteran returned his substantive appeal indicating that he wished to appeal the issues of lumbar disc disease, a bilateral hip condition, and obstructive sleep apnea.  As such, the issues listed above are the only issues that have been properly appealed to the Board and, thus, are the only issues being considered in this determination.

In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a lumbar degenerative disc disease, a bilateral hip disability, and obstructive sleep apnea.  The Board finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

In May 2010, the Veteran submitted an Authorization for Release of Information form identifying relevant treatment records from Charleston Naval Base, Morton Plant Hospital, and "Ashville, N.C. Hospital."  In the Veteran's August 2012 substantive appeal, the Veteran noted that he was hospitalized for one night in an Ashville, North Carolina hospital following a motor vehicle accident that occurred while on active duty service.  The Veteran indicated that he was subsequently transferred to a Charleston, South Carolina naval hospital where he spent two 90-day convalescent leave periods for treatment.  As the Veteran contends his lumbar degenerative disc disease is related to this motor vehicle accident, these records are pertinent to the claims at hand and remand is necessary to obtain the treatment records.  

Additionally, a February 2006 VA treatment record noted that the Veteran was establishing medical care with VA due to severe pain in the low back, hips, knees, and shoulders.  The Veteran indicated that he had been treated by a private physician in Indiana prior to his recent move back to Florida.  As these private treatment records have not been obtained and associated with the Veteran's electronic claims file, remand for such action is necessary.

Next, the Board notes that the Veteran was afforded a VA examination for his lumbar spine in February 2011.  The VA examiner opined that the Veteran's lumbar degenerative disc disease was not related to active duty service.  The examiner explained that the Veteran had injured his coccyx prior to service and complained of back pain on his preinduction examination.  He added that there was no traumatic event noted in the Veteran's service treatment records. 

Review of the medical evidence of record reveals that, upon enlistment, the Veteran described himself to be in "good health except back."  See September 1970 Report of Medical History.  He endorsed back trouble of any kind and swollen or painful joints, and noted a lumbar contusion in 1967.  However, the Veteran's upper extremities, lower extremities, and spine, other musculoskeletal, were evaluated as clinically normal on his September 1970 Report of Medical Examination.  A May 1974 service treatment record noted that the Veteran had been in a motor vehicle accident on April 29, 1974, was admitted to a North Carolina Hospital, and signed himself out the next day.  He was concerned with lower abdomen pain and tenderness and treated with muscle relaxants and pain pills.  The impression was multiple contusions.  May 1974 service treatment records note contusions, tenderness, and soreness, but do not indicate any injury of the back.  In August 1974, the Veteran presented with complaints of back pain, which he reported had been getting worse since he had fallen on his coccyx in 1967.  Upon separation from service, the Veteran endorsed recurrent back pain on his September 1976 Report of Medical History, but his September 1976 Report of Medical Examination evaluated his upper extremities, lower extremities, and spine, other musculoskeletal, as clinically normal.  In the October 2017 Board hearing, the Veteran testified that he had not injured his back prior to service and his back pain began after his motor vehicle accident.  He testified that he was put on convalescence leave for three months with no duty.  After leave, the Veteran stated that he continued to climb ladders on the submarine and his back continued to feel worse and worse.

The Board finds that remand for an addendum VA medical opinion is warranted.  As the Veteran's September 1970 entrance examination found his spine to be clinically normal when he entered service, the examiner must determine, based on the medical evidence, whether the Veteran had a back injury that clearly and unmistakably preexisted service, and if preexisting, whether the Veteran's back injury had worsened in severity during service, beyond any natural progression.  Further, the Board notes that the February 2011 VA examiner partly premised his negative medical opinion on the incorrect determination that the Veteran had not undergone any traumatic event while in service; however, the examiner failed to consider the Veteran's 1974 motor vehicle accident.  Therefore, on remand, in addition to the aforementioned medical evidence, the examiner must note the Veteran's motor vehicle accident when forming a medical opinion regarding the etiology of the Veteran's lumbar degenerative disc disease.   

Additionally, the Board finds there is an indication that the Veteran's complete service treatment records may not be associated with the electronic claims file.  In the October 2017 Board hearing, the Veteran testified that he was told his service treatment records were destroyed in a fire at the records center in St. Louis in 1973.  Further, the Veteran has asserted that he was put on convalescence leave for three months following his motor vehicle accident; however, this is not notated in any of the Veteran's records.  As such, remand is necessary to ensure that the Veteran's complete military personnel records and service treatment records have been associated with his file.

With regard to the Veteran's bilateral hip disabilities, the Veteran was afforded a VA examination for his joint claims (hips, knees, and ankles) in July 2011.  The VA examiner opined that the Veteran's joint disabilities were less likely than not related to active duty service, as his service treatment records were silent as to joint problems and his 1974 motor vehicle accident did not refer to any joint injuries, just contusions.  The examiner failed to opine whether the Veteran's bilateral hip disabilities were due to his lumbar degenerative disc disease.  As there is an indication that the Veteran's current lumbar back disability may be related to active duty service and the Veteran contends his bilateral hip disabilities are secondary to his back disability, remand for a VA examination is necessary.

With regard to obstructive sleep apnea, the Veteran had originally asserted that his obstructive sleep apnea was secondary to mesothelioma, which he believed he contracted in service.  See May 2010 Statement in Support of Claim.  Alternatively, he claimed his obstructive sleep apnea was due to irregular sleep patterns that he held aboard the naval ship he served on.  Id.  The Veteran reported being awake for several days with only a few hours of sleep.  Id.  He reported that he slept on benches and the floor at times, due to shared bunking, and was told he snored during service.  See October 2017 Board Hearing Transcript.  The Board notes that the Veteran endorsed frequent trouble sleeping on his September 1976 Report of Medical History upon separation from service.  In November 2011, the Veteran was afforded a VA examination for his obstructive sleep apnea.  The VA examiner found that the Veteran did not have mesothelioma and therefore, determined that his obstructive sleep apnea was not due to mesothelioma.  The examiner failed to provide an opinion on whether the Veteran's obstructive sleep apnea was related directly to active duty service.  As such, the Board cannot make a fully-informed decision on the issue of obstructive sleep apnea because no VA examiner has opined whether the Veteran's obstructive sleep apnea was related directly to service.  Therefore, remand for an addendum VA medical opinion is warranted.  
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 
38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  The Veteran should specifically be asked to provide information and authorization regarding:

a)  treatment at the Charleston Naval Base;

b)  treatment at Morton Plant Hospital;

c)  treatment at the hospital in Ashville, North Carolina that provided medical care to the Veteran immediately following his motor vehicle accident; and

d)  his private medical treatment in Indiana prior to 2006.
2.  Conduct a search for all outstanding service treatment and military personnel records related to the Veteran's active duty service.  All facilities where such records may be stored should be searched.  If such records have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record.

3.  After any records obtained have been associated with the evidentiary record, provide the Veteran's claims file to an appropriate medical professional so as to render the requested medical opinions regarding the Veteran's lumbar degenerative disc disease.  The claims file and a copy of this remand must be made available to the examiner and the examiner should note in the examination report that the claims folder and the remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  
Based on examination results and a review of the record, the examiner should provide an opinion as to the following:

a)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran's current lumbar degenerative disc disease is due to an injury that preexisted service?

b)  If so, is there clear and unmistakable evidence that the Veteran's preexisting back injury was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up)?

c)  If there is not clear and unmistakable evidence that the Veteran had a back injury that preexisted service, then the Veteran must be considered to have been sound at entry.  Based upon that premise, it is as least as likely as not (a probability of 50 percent or greater) that the Veteran's current lumbar degenerative disc disease had its onset in service or is otherwise related to service?

In formulating this opinion, please address the following evidence of record:

i.  the September 1970 Report of Medical History noting a history of back trouble, swollen or painful joints, and a 1967 lumbar contusion;

ii.  the September 1970 and September 1976 Reports of Medical Examination, which evaluated the Veteran's upper extremities, lower extremities, and spine, other musculoskeletal, as clinically normal;

iii.  all May 1974 service treatment records related to the Veteran's April 29, 1974 motor vehicle accident;

iv.  the August 1974 service treatment record noting worsening back pain since a coccyx injury in 1967; and

v.  all statements made by the Veteran concerning his lumbar degenerative disc disease. 

The examiner must include a complete rationale to support any opinion provided.  If an opinion cannot be provided without resorting to mere speculation, the examiner shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After any records obtained have been associated with the evidentiary record, provide the Veteran's claims file to an appropriate medical professional so as to render the requested medical opinions regarding the Veteran's obstructive sleep apnea.  The claims file and a copy of this remand must be made available to the examiner and the examiner should note in the examination report that the claims folder and the remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  Based on examination results and a review of the record, the examiner should provide an opinion as to the following:

Is it as least as likely as not (a probability of 50 percent or greater) that the Veteran's current obstructive sleep apna had its onset in service or is otherwise related to service?

In formulating this opinion, please address the following evidence of record:

i.  the September 1976 Report of Medical History which indicated that the Veteran suffered from frequent trouble sleeping; and

ii.  the Veteran's May 2010 Statement in Support of Claim and his October 2017 Board Hearing testimony, in which the Veteran contended that his obstructive sleep apnea was due to irregular sleeping patterns during active duty service caused by shift work and inadequate lodging.

5.  After any records obtained have been associated with the evidentiary record, schedule the Veteran for a VA examination with an appropriate VA examiner to address the nature and etiology of his bilateral hip disabilities.  The claims file and a copy of this remand must be made available to the examiner and the examiner should note in the examination report that the claims folder and the remand have been reviewed.  Based on examination results and a review of the record, the examiner should address the following:

a)  Identify all current diagnoses of the left and right hip that have been present at any time during the appeal period.

b)  Opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hip disabilities are related to active service or any incident of service.  An opinion should be given for each hip and for each diagnosis identified.  

c)  Opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left and right hip disabilities were caused or aggravated by the Veteran's lumbar degenerative disc disease.  An opinion should be given for each hip and for each diagnosis identified.  If the examiner finds that the Veteran's left and/or right hip disability was aggravated by lumbar degenerative disc disease, the examiner must identify the baseline level of the disability that existed before aggravation by the lumbar disability occurred.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




